                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-cv-00008-FDW-DSC
 MATHLON K. PULLIAM,                            )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )
                                                )                      ORDER
 LOWE’S COMPANIES, INC.,                        )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion for Summary Judgment (Doc.

No. 13) pursuant to Fed. R. Civ. P. 56 regarding Plaintiff’s claims of race discrimination in

violation of 42 U.S.C. § 1981 and wrongful termination in violation of public policy under N.C.

Gen. Stat. § 143-422.2. For the reasons stated below, Defendant’s Motion for Summary Judgment

is GRANTED.

                                  I.       BACKGROUND

       Plaintiff, an African-American male, holds both a master of science in chemical

engineering and a master of business administration.        Defendant Lowe’s Companies, Inc.

(“Lowe’s”) is a multinational home improvement company based in Mooresville, North Carolina.

Specifically, Plaintiff alleges Lowe’s Vice President Doug Jennings (“Jennings”) treated him

differently from his white colleagues by making an inappropriate remark and interfering with his

ability to hire and manage his team. Conversely, Lowe’s alleges Plaintiff’s cited events were not

motivated by discriminatory animus, and Lowe’s ultimately terminated Plaintiff because he failed

to demonstrate meaningful progress on the key initiative within Lowe’s that he was hired to

complete. Most significant to this Court, however, is the fact Plaintiff worked at Lowe’s for less
                                               1
than seven months, and he was terminated by the same person who interviewed and hired him.

       In 2013, Lowe’s reorganized and expanded a portion of its Finance department to create

the Enterprise Measure and Evaluate Group (“Measure & Evaluate”). The new group focused on

providing financial analyses and big data analytics. In early 2014, Jennings, who ran Measure &

Evaluate, began recruiting for a Measure & Evaluate Director position. Jennings had previously

filled two director positions by incumbent members of the former Finance department. (Jennings

Decl. at 3-4). For the third director position, which was to be focused on Lowe’s enterprise-wide

activities, Jennings looked to external candidates. (Id. at 4). Jennings interviewed several

candidates by phone for the director position, including Plaintiff, and Plaintiff was the only

candidate invited for an in-person interview. (Id. at 4-5). After completing Defendant’s formal

interview process, Jennings hired Plaintiff to work at Defendant’s corporate headquarters. While

others were involved in the interview process, Jennings testified he had the final authority over

whether or not to hire Plaintiff. (Jennings Dep. at 49). Plaintiff has neither presented nor forecast

any evidence to contradict that testimony.

       As Director of Measure & Evaluate, Plaintiff’s position involved developing and

implementing financial strategy. More specifically, Plaintiff’s job focused on Lowe’s enterprise-

wide activities. (Jennings Decl. at 3). Of these responsibilities, the parties agree Plaintiff’s most

critical task was developing a project called Business Case Best Practices (the “Project”), which

was a Measure & Evaluate team goal. (Pulliam Dep. at 67; Jennings Dep. at 141). Moreover,

Jennings believed Plaintiff’s previous experience working in portfolio analytics, mergers and

acquisitions, and finance at several large companies, such as Polypore International and Delhaize

America, would provide Plaintiff with highly relevant experience he could leverage into


                                                 2
completing the Project. (Jennings Decl. at 5).

       The Project was initially expected to be completed by September 2014, although Jennings

testified that in July or August of 2014 there were clear signs Plaintiff was significantly behind

schedule. (Jennings Dep. at 123). Jennings noted he was concerned because he “wasn’t seeing

any traction on any . . . tangible outcomes or any progress towards any outcome.” (Id.) Jennings

complained that when asked about the Project, Plaintiff discussed the Project on a high-level

perspective but did not demonstrate he was working through the details to deliver tangible results.

(Jennings Decl. at 9). Jennings testified he then reached out to his human resources contact, an

African-American woman named Kim Reynolds (“Reynolds”), to seek advice on managing

Plaintiff’s employment. (Jennings Dep. at 149). Jennings testified he subsequently met with

Plaintiff in August 2014 to discuss concerns and explain Defendant’s expectations for the Project.

(Id. at 123). Plaintiff acknowledged that Jennings informed him during the meeting that Plaintiff’s

approach was too “hands off,” and Plaintiff needed to be more directly involved in his projects.

(Pulliam Dep. 98-99).

       Plaintiff, meanwhile, claims one of the issues causing the Project delay included a lack of

sponsorship. Sponsors are high-level executives who advocate for a project internally and provide

project oversight and guidance. While sponsorship is helpful for ensuring a project has the

necessary resources needed for completion and managing resistance within the corporation,

sponsors are not responsible for ultimately developing a project. (Jones Decl. at 3). Further,

Plaintiff’s alleged sponsorship challenges lack evidentiary support, as Plaintiff acknowledged he

ultimately had two sponsors, Jay Rabello and Mike Jones, sponsoring and supporting the Project.

(Pulliam Dep. at 71-72).


                                                 3
          Plaintiff also claims Jennings treated him differently from the white employees. Plaintiff

points to evidence that Jennings stated during a business meeting “nobody gives a damn who you

know at Ebony,” apparently referring to Ebony magazine, a magazine marketed to African-

Americans. (Pulliam Dep. at 64). Plaintiff further complained that Jennings frequently went to

lunch with white colleagues in his department, but Jennings never extended an invitation to

Plaintiff. (Pulliam Decl. at 4). Lastly, Plaintiff argues Jennings once prevented Plaintiff from

hiring his former colleague, Trae Fletcher, to join Plaintiff’s team and instead let another director

hire Fletcher who had a more “urgent need.” (Pulliam Dep. at 51).

          Jennings noted that by mid-October, he had not received any templates, forms, or tools for

the Project, and when asked for more information, Plaintiff gave Jennings a “one-page schematic”

copied from what another employee had previously written on a whiteboard. (Jennings Decl. at

10-11).     Moreover, on October 24, 2014—well into Q4—Plaintiff sent Jennings an email

informing him the Project is “still an initiative,” despite the original timeline mandating the Project

be established by Q3. (Jennings Dep. Ex. 20). After receiving similar negative feedback regarding

Plaintiff from other vice presidents and directors who had worked with him, and after consultation

with Reynolds, Jennings made the decision to terminate Plaintiff.

          On November 3, 2014, Jennings terminated Plaintiff’s employment for failing to meet

expectations. (Pulliam Dep. at 39; Jennings Dep. at 227). Jennings testified that although he

consulted with Reynolds first, it was Jennings’ decision to terminate Plaintiff. (Jennings Decl. at

12). Plaintiff’s employment had lasted less than seven months, from April 7 to November 3, 2014.

Plaintiff’s position was never filled after his termination, and the position was ultimately removed

from Defendant’s management structure.


                                                  4
       Plaintiff initiated this action by filing a complaint on November 22, 2017, in the Superior

Court of North Carolina at Mecklenburg County, and Defendant removed the case to this Court on

January 4, 2018. Defendant moved for summary judgment on October 5, 2018. (Doc. No. 13). A

hearing was held to resolve the summary judgment motion on December 5, 2018, at which all

parties were represented by counsel, and the Court issued an oral order granting Defendant’s

motion and advised the parties of this forthcoming Order.

                             II.    APPLICABLE STANDARD

           A. Summary Judgment

       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, granting of summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When

making this assessment, facts must be viewed in “light most favorable to the non-moving party,”

and the Court “must draw all reasonable inferences in favor of the non-movant.” Hensley v.

Suttles, 167 F. Supp. 3d 753, 758 (W.D.N.C. 2016), aff'd, 876 F.3d 573 (4th Cir. 2017). When

resolution of issues of fact depends upon a determination of credibility, summary judgment is

improper. Davis v. Zahradnick, 600 F.2d 458 (4th Cir. 1979). Moreover, a party disputing a fact

must support its assertions through citations to specific areas in the record, and this support must

be comprised of admissible evidence. Fed. R. Civ. P. 56(c)(1-2).

       If the movant establishes no genuine dispute of material fact, the burden then shifts to the

non-moving party. Temkin v. Frederick Cty. Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991). The

nonmoving party must then “come forward with specific facts showing that there is a genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348,


                                                 5
1356, 89 L. Ed. 2d 538 (1986) (citations omitted). There must be more than just a factual dispute;

the fact in question must be material and readily identifiable by the substantive law. Anderson v.

Liberty Lobby. Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” only

if the evidence is such that “a reasonable jury could return a verdict for the nonmoving party.” Id.

In the end, the question posed by a summary judgment motion is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Id. at 255.

           B. Law Applicable to Plaintiff’s Claims

       Plaintiff alleges his termination of employment with Defendant resulted from

discriminatory bias. This Order addresses Plaintiff’s two claims: (1) race discrimination in

violation of 42 U.S.C. § 1981; and (2) wrongful termination in violation of public policy under

N.C. Gen. Stat. § 143-422.2. These claims are both analyzed using the same evidentiary standard

as claims under Title VII. See Guessous v. Fairview Property Investments, LLC, 828 F.3d 208,

216 (4th Cir. 2016) (applying the Title VII proof structure to § 1981 claims); Hughes v. Bedsole,

48 F.3d 1376, 1383 (4th Cir. 1995) (applying the Title VII proof structure to state claims in

violation of public policy under N.C. Gen. Stat. § 143-422.2). Therefore, the Court’s subsequent

analysis will apply to both claims.

       To establish discrimination, a plaintiff may prove violations either through direct evidence

of retaliatory animus or through the burden-shifting framework of McDonnell Douglas Corp. v.

Green. Foster v. Univ. of Maryland-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)). Having no direct

evidence of discriminatory animus here, Plaintiff proceeded under the burden-shifting framework

of McDonnell Douglas. The McDonnell Douglas burden-shifting framework requires three steps:


                                                 6
(1) the plaintiff must establish a prima facie case of discrimination, then (2) the employer bears

the burden of production “to articulate a non-discriminatory . . . reason for the adverse action,”

and finally (3) “the burden then shifts back to the plaintiff to prove by a preponderance of the

evidence that the stated reason for the adverse employment action is a pretext and that the true

reason is discriminatory.” Guessous, 828 F.3d at 216. However, the ultimate burden of showing

the employer intentionally discriminated against him remains at all times with the plaintiff. Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 1093, 67 L. Ed. 2d 207

(1981).

          Establishment of a prima facie case of discrimination is a critical component of the

McDonnell Douglas proof structure because it “eliminates the most common non-discriminatory

reasons for the plaintiff’s rejection” and thus gives rise to an “inference of discrimination.” Texas

Dep’t of Cmty. Affairs, 450 U.S. at 254, 101 S. Ct. at 1094 (citations omitted). A plaintiff alleging

discriminatory discharge must establish his prima facie case by showing “(1) [he] is a member of

a protected class; (2) [he] suffered from an adverse employment action; (3) [he] was performing

[his] job duties at a level that met [his] employer’s legitimate expectations at the time of the adverse

employment action; and (4) the position remained open or was filled by a similarly qualified

applicant outside the protected class.” Miles v. Dell, Inc., 429 F.3d 480, 485 (4th Cir. 2005)

(citations committed).

                                     III.    ANALYSIS

          This Court will not delve into whether or not Plaintiff has satisfied his prima facie case

because, here, the pretext stage of the analysis is dispositive. This case hinges on the fact that

Jennings was primarily responsible for hiring, supervising, and finally terminating Plaintiff’s


                                                   7
employment within a seven-month period, raising the Proud v. Stone same-actor inference of non-

discrimination. 945 F.2d 796, 798 (4th Cir. 1991).

       Assuming arguendo that Plaintiff has established a prima facie case of discrimination,

Plaintiff fails to point to any evidence showing Defendant’s stated legitimate nondiscriminatory

reason for termination was pretextual.      During the pretext stage of the McDonnell Douglas

analysis, courts consider evidence of the “same actor” or Proud inference of nondiscrimination.

Proud, 945 F.2d at 798 (“The relevance of the fact that the employee was hired and fired by the

same person within a relatively short time span comes at the third stage of the analysis”). A Proud

inference instructs a court that where “the hirer and the firer are the same individual and the

termination of employment occurs within a relatively short time span following the hiring,” there

is a “strong inference” that the employer’s action was not motivated by discrimination. Proud,

945 F.2d at 798; see also Coleman v. Loudoun Cty. Sch. Bd., 294 F. App’x 778, 783 (4th Cir. 2008)

(unpublished) (applying the same inference in cases of racial discrimination). This is because “if

discrimination actually motivated the adverse employment action, the same discrimination most

likely would have also affected the employer’s original decision to hire the plaintiff.” Adams v.

Greenbrier Oldsmobile/GMC/ Volkswagen, Inc., 172 F.3d 43 (4th Cir. 1999) (unpublished).

       Here, there exists a Proud inference of nondiscrimination because Plaintiff was hired and

fired by the same individual, Jennings. Jennings has presented unrebutted evidence that he

spearheaded the interview process for the Measure & Evaluate Director position, and he had final

authority over whether to hire Plaintiff. (Jennings Decl. at 4-5; Jennings Dep. at 49). Jennings

testified other individuals also interviewed and rated Plaintiff; however, it was ultimately Jennings’

decision whether or not to hire the incoming director. (Jennings Dep. at 49). It was also Jennings’


                                                  8
decision to terminate Plaintiff for poor performance on November 3, 2014. (Jennings Decl. at 12)

(“Ultimately, it was my decision to terminate Pulliam.”). While Plaintiff calls attention to

Jennings’ consultation with Reynolds before the termination, the record indicates Reynolds simply

served as a sounding board, helping Jennings to more fully understand his options. (Jennings Dep.

at 225-26) (“[Reynolds] said there’s — there’s two options you have and … I support[]

termination, if that’s what you want to do.”). The record does not indicate Reynolds had the

authority to override a decision by Jennings to terminate Plaintiff. Additionally, Plaintiff’s

employment with Defendant lasted a mere seven months, which is well within the requirements

necessary for the Proud inference. See Smyth-Riding v. Sciences and Eng’g Servs. LLC, 699

Fed.Appx. 146, 158 (4th Cir. 2017) (unpublished) (rejecting plaintiff’s argument that twenty-

month employment was too long to apply a Proud inference).

       Even if Reynolds was also a decisionmaker in Plaintiff’s termination, this would further

support a strong inference of nondiscrimination because Reynolds is also African-American.

Several courts have acknowledged the common-sense notion that when a decisionmaker is in the

same protected class as the plaintiff, this weakens any inference of discrimination. See Orgain v.

City of Salisbury, 305 F. App'x 90, 103 (4th Cir. 2008) (unpublished) (finding “no fair-minded

jury could find that race played any role” in voting to suspend the bar’s liquor license because the

Liquor Board Commissioner, Leo McNeil, was the same race as most of the customers at the bar);

Rooks v. Girl Scouts of Chicago, 95 F.3d 1154 (7th Cir. 1996) (“[T]here can be no compelling

inference of age discrimination because Ms. Wiseman herself is also in the protected age group.”);

Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 1002 (5th Cir. 1996) (DeMoss, J., concurring)

(abrogated on other grounds) (reasoning “[w]hen decision makers are in the same protected class


                                                 9
as the discharged employee, it is . . . less likely that unlawful discrimination was the reason for the

discharge.”). In sum, the Proud inference of nondiscrimination remains intact in the Court’s

analysis here.

       However, the inquiry does not end simply when the hirer and firer are the same individual.

Proud explains in such situations, a plaintiff still has the “opportunity to present countervailing

evidence of pretext.” Proud, 945 F.2d at 798. For example, the Fourth Circuit held the

Proud inference was rebutted when a plaintiff presented direct evidence of discrimination through

derogatory comments. Compare Adams v. Greenbrier Oldsmobile/GMC/ Volkswagen, Inc., 172

F.3d 43 (4th Cir. 1999) (unpublished) (reversing the district court’s judgment in part and holding

the Proud inference disappeared when the employer “specifically identifi[ed] Adam’s disability as

the reason for the challenged termination”); with Tyndall v. Nat’l Educ. Centers, Inc. of California,

31 F.3d 209, 215 (4th Cir. 1994) (finding the plaintiff’s proffered evidence of “unexceptional

remarks regarding Tyndall’s work performance and general welfare” were insufficient to rebut the

Proud inference of non-discrimination). Therefore overall, courts have characterized the

necessary level of evidence to counter a Proud inference as “egregious.” Brice v. Joule Inc., 229

F.3d 1141 (4th Cir. 2000); Proud, 945 F.2d 796, 798.

       Consequently here, Plaintiff has not presented or even forecast any “egregious” evidence,

which is necessary to combat the strong inference that discrimination was not the cause of

termination. Plaintiff’s allegations of discrimination focus on an isolated comment and his

characterization of friction with Jennings over the months preceding his firing. Notably, this

evidence is also consistent with Defendant’s stated legitimate nondiscriminatory reason for

termination: that Plaintiff did not timely complete the Project. Jennings’ Ebony magazine offhand


                                                  10
comment that “nobody gives a damn who you know at Ebony” does not rise to the level of direct

evidence of discrimination or even overt racial slurs. Defendant argues Jennings’ comment can

be construed as simply chastising Plaintiff for “name dropping,” an attribute Jennings claimed

Plaintiff was known for. (Jennings Dep. at 152, 161). See Weston-Smith v. Cooley Dickinson

Hosp., Inc., 282 F.3d 60, 65 (1st Cir. 2002) (“This circuit has made clear that inherently ambiguous

statements do not qualify as direct evidence.”). Moreover, “simple teasing, offhand comments,

and isolated incidents (unless extremely serious) will not amount to discrim[ination].” Faragher

v. City of Boca Raton, 524 U.S. 775, 788, 118 S. Ct. 2275, 2283, 141 L. Ed. 2d 662 (1998)

(considering a sexually objectionable environment in a case of sex discrimination); see also Boyer-

Liberto v. Fontainebleau Corp., 786 F.3d 264, 285 (4th Cir. 2015) (applying the same analysis to

incidents of racial discrimination).

       Plaintiff argues Jennings frequently invited white colleagues to coffee or lunch and not

Plaintiff; however, this is far from “egregious” evidence of discrimination. The evidence suggests

Jennings and Plaintiff were not friends. See Williams v. Cerberonics, Inc., 871 F.2d 452, 456 (4th

Cir. 1989) (“What appellant’s assertions did prove was that she and Neuman did not like each

other. . . . personality conflict generated antipathy and professional incompatibility . . . [b]ut this

certainly does not translate into discrimination.       An employer is not required to like his

employees.”) (citations omitted); Christoforou v. Ryder Truck Rental, Inc., 668 F. Supp. 294, 303

(S.D.N.Y. 1987) (“The law does not require an employer to like his employees, or to conduct

himself in a mature or professional manner, or unfortunately, even to behave reasonably and justly

when he is peeved.”).




                                                  11
       Plaintiff’s remaining alleged instances of discrimination similarly are insufficient to rebut

the strong inference of nondiscrimination mandated by Proud. Plaintiff complains that when he

was about to hire Trae Fletcher to work on his team, someone whom he had previously worked

with, Jennings instead hired Fletcher for another team, because that team had a more “urgent need.”

(Pulliam Dep. at 51). Nothing about this assertion, even if proven true, gives rise to an inference

of discrimination. Such evidence is therefore insufficient to survive Defendant’s summary

judgment motion. See Bongam v. Action Toyota, Inc., 14 F. App’x 275, 281 (4th Cir. 2001)

(unpublished) (finding that speculative testimony by the plaintiff was insufficient to withstand a

motion for summary judgment); Brewer v. Dana Corp. Spicer Heavy Axle Div., 205 F. Supp. 2d

511, 520 (W.D.N.C. 2002) (“Speculative assertions that defendants’ motivation was racial is not

enough to withstand summary judgment”).

       Lastly, Plaintiff identifies an email from Mr. Ross stating Reynolds agreed the termination

was “more about fit than performance.” (Decl. of Finlon, Ex. E). This isolated comment, in

combination with Plaintiff’s other assertions, still does not rise to the level of discriminatory

evidence necessary to combat the “strong inference” of discrimination mandated by Proud. Brice,

229 F.3d 1141 (4th Cir. 2000); Proud, 945 F.2d 796, 798. Nor do the facts in this case in any way

mirror the direct evidence found sufficient to rebut the Proud inference in Adams. Adams, 172

F.3d at *6 (4th Cir. 1999) (holding the Proud inference disappeared because Plaintiff identified

direct evidence of discrimination when the employer “specifically identifi[ed] Adam’s disability

as the reason for the challenged termination”).




                                                  12
                                  IV.         CONCLUSION

       Here, the evidence before the Court is “so one-sided” that Defendant “must prevail as a

matter of law.” See Anderson, 447 U.S. at 248. Accordingly, the Court concludes Defendant is

entitled to summary judgment on Plaintiff’s claim for race discrimination under § 1981. For the

same reasons, summary judgment is also proper for Plaintiff’s state law claims for wrongful

discharge in violation of North Carolina public policy. See Jones v. Jack Henry & Associates,

Inc., No. 3:06CV428, 2007 WL 4226083, at *4 (W.D.N.C. Nov. 30, 2007) (dismissing the

Plaintiff’s wrongful discharge in violation of public policy claim after determining Plaintiff’s Title

VII and § 1981 claims must be dismissed).

       As set forth in the Court’s previous oral order, Defendant’s Motion for Summary Judgment

(Doc. No. 13) is hereby GRANTED.

       IT IS SO ORDERED.


                                            Signed: February 15, 2019




                                                 13
